Citation Nr: 1036142	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-31 684	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right shoulder 
acromioclavicular degenerative arthritis with impingement 
syndrome.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
from RO decisions of February 2008 and May 2009.  

The issue of entitlement to service connection for right shoulder 
acromioclavicular degenerative arthritis with impingement 
syndrome is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss was not initially manifest 
during active service, or within one year of discharge from 
active service, and is not shown to be otherwise related to 
service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for left ear hearing 
loss is warranted as he did not experience hearing loss prior to 
service, but has been troubled with the problem ever since 
service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Review of the claims file shows that the 
Veteran was provided with this information with regard to his 
claim in a letter of August 2007, prior to the initial 
adjudication of the claim.  

The Veteran's service treatment records, VA treatment records 
showing the provision of hearing aids, and VA audiological 
examinations have been obtained in support of the Veteran's 
claim.  He and his representative have presented relevant written 
argument in support of his claim.  He has testified during a 
hearing at the RO.  We are satisfied that all relevant and 
obtainable evidence pertaining to the issues decided herein has 
been obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist with regard to the 
issue adjudicated herein.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, we observe that the RO granted service connection for 
right ear hearing loss, as having been incurred during service, 
in an October 2008 decision.  Service connection for tinnitus has 
also been granted.  The Veteran perfected a timely appeal as to 
the denial of service connection for left ear hearing loss.  
Therefore, this decision will address only the Veteran's left 
ear.

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
of the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's hearing acuity was tested upon three occasions 
prior to his induction into service.  The results of audiometric 
testing conducted in February 1965, November 1965, and January 
1966, after conversion from ANSI units to ISO units, all reflect 
left ear hearing acuity within normal limits.  His service 
treatment reports contain a single reference to his right ear, 
which shows that his right Eustachian tube was checked.  No 
complaints, treatment, or other reference to his left ear are 
contained in his service treatment records.  His hearing acuity 
was again tested in January 1968, in connection with his 
discharge from service.  Again, his left ear hearing acuity was 
within normal limits.

During a September 1970 VA general medical examination, it was 
specifically noted that no hearing loss was observed by the 
examiner.

A July 2006 report of a private audiology consultation shows that 
the Veteran was complaining of decreased hearing, with the left 
ear worse than his right ear.  He provided a history of noise 
exposure during the military and after service as a hunter.  
Testing revealed sensorineural hearing loss in both ears, but 
worse in the left.  The Veteran was counseled to use hearing 
protection in noisy environments and to obtain hearing aids for 
both ears.

The Veteran was provided with a VA audiological examination in 
April 2008.  At that time he reported having had military noise 
exposure from his work in a warehouse, including operating a 
forklift and driving a jeep.  He also had noise exposure from 
cannon fire.  After service, he reported that he had worked in 
factories for four or five years without hearing protection, and 
later had a government job without significant noise exposure.  
He also reported recreational noise exposure from hunting, 
shooting, and occasional chainsaw use.  Audiological testing 
revealed bilateral sensorineural hearing loss, worse in the left 
ear.  The examiner rendered the opinion that the Veteran's right 
ear hearing loss was related to service, but that his left ear 
hearing loss was not related to service, because his left ear 
hearing had been normal at the time of his discharge from 
service.  

During the November 2008 hearing, the Veteran testified that he 
had busted his ear drum when he was flying on a plane over the 
Red Sea assisting several pilots who were down in the water.  He 
recalled that his plane "just went straight down and I let out a 
scream like you wouldn't believe and so the first thing I was 
advised to do when I got back to the base is go see the doctor, 
you may have a busted ear drum.  And that's exactly what I did 
and it was the left ear."  

The Veteran's wife submitted a statement in April 2009.  She 
certified that she had known the Veteran since before he entered 
the military, and that they had been married for forty years.  
She reported her own observations that the Veteran's hearing 
acuity has progressively worsened over the years, to the point 
where he has trouble hearing the telephone, the doorbell, and 
other sounds.  She also noted that the Veteran has complained 
about hearing loss ever since he returned from active duty.  

The Veteran underwent another VA audiological examination in 
February 2010.  The report of this examination essentially 
contains the same information as was recorded on the report of 
the previous examination.  After taking the Veteran's history, 
reviewing the medical records in the claims file, and performing 
the clinical examination and testing, the examiner rendered the 
following opinion:

The veteran had hearing within normal limits at the 
time of discharge without any evidence of any standard 
threshold shift since his pre-induction evaluation.  A 
National Academy of Sciences report by the Institute 
of Medicine (IOM) report released in 2005 indicated 
that, as of that date, there was no scientific or 
longitudinal evidence regarding the occurrence of 
delayed onset noise-induced hearing loss.  In 
addition, the report suggested that, based on the 
committee's understanding of mechanisms and processes 
involved in the recovery from noise exposure, a 
prolonged delay in the onset of noise-induced hearing 
loss is unlikely.  The Veteran has reported having 
recreational and occupational noise exposure since 
leaving active duty.  It is at least as likely as not 
that the Veteran's current hearing loss is related to 
this noise exposure. 

In summary, the evidence of record shows that the Veteran had 
normal left ear hearing acuity upon discharge from service.  He 
had noise exposure following service.  The earliest medical 
evidence of left ear hearing loss available in his claims file 
consists of the July 2006 private audiology report; although both 
the Veteran and his wife have stated that he experienced hearing 
loss upon his return from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  To resolve the question of whether the Veteran's 
currently-shown left ear hearing loss had its inception during 
service or is otherwise related to service, the VA obtained two 
medical opinions on the matter.  Both opinions were against the 
Veteran's claim and were fully-informed by review of the medical 
records, the Veteran's own history, and the audiologic test 
results, as both examiners opined that the Veteran's left ear 
hearing loss was unrelated to service.  

With regard to the Veteran's testimony that he felt he had busted 
his left ear drum in service, the evidence of record does not 
support his testimony, as the only reference to the Veteran's 
ears during service consists of the notation about his right 
Eustachian tube.  Furthermore, the February 2010 VA examiner 
specifically opined that because the Veteran's left ear hearing 
was normal at the time of his discharge, his hearing loss must 
have had its origin in events occurring after the Veteran's 
period of service.  Thus, while we do not question the Veteran's 
testimony that he experienced a sudden pain in his left ear while 
flying in a diving plane, we must discount his opinion that the 
incident caused his current left ear hearing loss, as he is not 
shown to possess the necessary medical expertise to render an 
opinion of an inherently medical nature.  Generally, lay persons 
ostensibly untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  For 
the most part, medical testimony must be provided by someone 
qualified as an expert by knowledge, skill, experience, training, 
or education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim that his left ear hearing 
loss is related to service.  The Veteran's left ear hearing loss 
was not initially manifest during service or within one year of 
service, to invoke the legal presumption that it was initially 
manifest during service.  No other connection to service is shown 
in the evidence of record, and two medical experts have opined 
that no such connection exists.  The appeal must therefore be 
denied.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

In a January 2009 written statement, the Veteran reported that he 
sought VA medical treatment for recurring pain in his right 
shoulder at the Milwaukee VA Hospital during the "early 1970s."  
The record does not contain reports of such treatment and it does 
not appear that any VA medical treatment records generated by 
that facility have been requested.  Medical evidence reflecting 
the condition of the Veteran's right shoulder shortly after his 
discharge from service would be highly relevant to his claim for 
service connection.  Furthermore, any VA medical records are 
deemed to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should request VA medical records 
pertaining to the Veteran from the Milwaukee 
VA Hospital dated from January 1968 (when the 
Veteran was discharged from service) until 
the present.  All requests for records and 
responses should be fully documented in the 
claims file to facilitate appellate review.

2.  After the development requested above has 
been completed, the RO should again review 
the record.  If any additional evidentiary 
development becomes apparent, such as the 
need for additional medical evidence and/or 
medical opinion, such development should be 
completed prior to further review.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


